Citation Nr: 0828559	
Decision Date: 08/22/08    Archive Date: 09/02/08	

DOCKET NO.  05-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1951 to 
November 1953.  For service in the Korean Conflict, he was 
awarded the Combat Infantryman's Badge, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran's application 
for an advance upon the docket was granted by the undersigned 
in July 2008.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The objective medical evidence on file from service 
during the Korean Conflict shows that the veteran sustained a 
crush injury to the right ankle and foot only, and a 
preponderance of the competent medical evidence on file is 
against a finding that severe degenerative arthritis of the 
right knee is attributable to any incident, injury or disease 
of active military service, or that it has been caused or 
aggravated by the veteran's service-connected right foot.  


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated in 
active military service and is not secondary to or aggravated 
by the veteran's service-connected right foot disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify veterans of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in October 2003, 
and again in January 2004, prior to the issuance of the 
rating decision now on appeal from April 2004.  This 
notification informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The service medical records and certain early VA evaluation 
and adjudication records were already on file.  More recent 
records of the veteran's treatment with VA were collected, 
and the veteran was provided a VA examination with review of 
the claims folder and a request for opinions consistent with 
VCAA at 38 U.S.C.A. § 5103A(d).  The veteran submitted 
private medical records.  All known available records have 
been collected for review and VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the conditions noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at anytime between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 U.S.C.A. § 3.310(b); Allen 
v. Brown, 7 Vet. App. 439 (1995).

In the case of any veteran who engaged in combat with the 
enemy in active military service during a period of war, VA 
shall accept a sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions, or 
hardships of such service, not withstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).

Analysis:  Service medical records clearly and objectively 
document that in March 1953, the veteran sustained an injury 
to the "right foot and ankle region" when a three-quarter ton 
truck in which he was riding as a passenger overturned on a 
mountain road, pinning his right foot between the truck and 
ground.  The lateral aspect of the foot and ankle was against 
the ground and a portion of the vehicle rested against the 
medial aspect of the foot and ankle.  The veteran was freed 
about five minutes later and was evacuated to a hospital.  
The foot and ankle became severely swollen and there were two 
small lacerations and abrasions about the ankle joint.  X-ray 
studies revealed no fractures.  After swelling subsided, a 
boot cast was applied which was changed once, and a walking 
cast was applied and worn for a period of five weeks.  After 
the first cast was applied, the veteran was returned to his 
unit for a few days, but was later transferred to another 
evacuation hospital where he remained for 30 days.  After 
removal of the cast, he was reassigned to Army Headquarters, 
gradually increasing weight bearing on the right leg using 
crutches for a period of several weeks and then a cane.  The 
veteran reported he was full weight-bearing by May 1953.  At 
the time of examination for service separation in November 
1953, the veteran was complaining of aching in both 
longitudinal arches of the feet on lengthy standing. 

The veteran's November 1953 examination for service 
separation included examination of the injury sustained in 
Korea.  Examination of the right foot showed no evidence of 
swelling about the foot or ankle.  There were two well-
healed, nontender and nonadherent scars of one and two 
centimeters.  Both forefeet showed a slight tendency toward 
pronation with some flattening of the longitudinal arches.  
On standing, "this appears to be equal bilaterally."  Normal 
range of ankle and foot motion was present in both feet 
equally with no pain or crepitation.  Clinically, there was 
no laxity of the ligamentous structure, and X-rays of both 
ankle in the right foot showed no evidence of bony injury or 
abnormality.  

The service medical records, including all records associated 
with the veteran's right foot and ankle crush injury, contain 
no complaints, findings, diagnosis or treatment for right 
knee injury or symptoms.  No abnormality with respect to the 
right knee or leg was identified, separate and apart from the 
right foot and ankle injury.

The veteran filed his initial claim for VA compensation the 
month following service separation in December 1953.  This 
claim only noted painful feet.  There was no mention of the 
right knee or leg.

The veteran was provided a VA orthopedic examination in 
February 1954.  The crush injury to the right foot and ankle 
from a motor vehicle accident was discussed, as was the fact 
that service X-rays revealed no fractures.  The veteran 
walked without any evidence of disability.  He stood with 
"both feet pronated."  There was no swelling of either foot 
or ankle, and full range of motion of both feet.  There was a 
second degree pes planus bilaterally.  Knee jerks and ankle 
jerks were equal.  At the time of this examination, almost 
one year after the initial injury, there were "no objective 
findings to indicate any injury to the right foot and ankle."  
The principal problem identified at this examination was weak 
feet bilaterally, attributable to pes planus.  The RO granted 
service connection for residuals of crushing injury of the 
right foot with a 10 percent evaluation effective from the 
date of service separation, and that evaluation remained in 
effect for many years.

There is a complete absence of any objective medical evidence 
which shows any continuity of symptomatology of the right 
knee or leg for decades after service separation.  In June 
2003, 50 years after he was separated from service, and at 
age 74, the veteran filed a claim for an increased evaluation 
with respect to his right foot.  This claim developed into a 
new service connection claim with respect to the right knee.

In December 2000, the veteran was provided VA X-ray studies 
of both knees.  The right knee was noted to have 
tricompartmental degenerative changes severe on the right 
particularly with narrowing of the medial compartment with 
diffuse osteoporosis.  The left knee had osteophytes 
projecting from the intercondylar eminence and very small 
ones projecting from the posterior aspect of the patella.  
There was extensive calcification of the popliteal artery.  
The impression was mild osteoarthritis of the left knee.

In March 2004, the veteran was provided a VA fee-basis 
orthopedic examination which included a review of the claims 
folder.  He noted that the veteran had a positive history of 
pes planus deformities and in addition a crush injury to his 
right foot.  The doctor also accurately noted that there was 
a negative orthopedic history for right knee trauma.  He 
wrote that the veteran reported developing progressive 
deformity and arthritis of the right knee over a number of 
years without any specific mechanism of injury.  
Specifically, the veteran had "over the last few years" been 
treated with bracing and anti-inflammatory agents.  Again, in 
reviewing the claims folder, the doctor noted a complete 
absence of any objective treatment records for the right knee 
during service.  Examination of the right knee revealed an 
18-degree valgus deformity with range of motion from 0 to 110 
degrees.  Cruciate and collateral ligaments were intact, and 
there was moderate patellofemoral crepitus with terminal 
extension.  Calf and quadriceps circumferences for both legs 
were equal.  X-ray studies confirmed a right knee 18-degree 
valgus deformity with severe narrowing the medial lateral 
joint line space as well as patellofemoral joint, but 
revealed no evidence of acute fracture or dislocation.  This 
doctor, a Diplomat of the American Board of Orthopedic 
Surgery, wrote that within a reasonable degree of medical 
probability the veteran's right knee arthritis was secondary 
to the aging process and unrelated to the service-connected 
crush injury of his right foot.  He further reported that the 
right foot crush injury neither caused nor aggravated the 
veteran's right knee arthritis which he wrote was a "stand 
alone entity."

The veteran submitted the reports of a private physician (Dr. 
F.) from October 2004.  This doctor had X-ray studies to 
review and wrote that "I cannot answer the patient's 
questions of previous fracture as well as I would like to 
answer."  He later wrote that the X-ray studies were 
consistent with primary lateral compartment disease, 
narrowing and peripheral osteophyte formation.  The 
impression was degenerative arthritis of the knee.  This 
doctor wrote that the lateral knee compartment change was 
"consistent with tibial plateau fracture and with the history 
the patient has previously given me."

In January 2006, another private physician (Dr. E.) wrote 
that he had several years earlier examined the veteran's 
right leg regarding "a history of past traumatic crush injury 
to the right knee and ankle joints."  The doctor wrote that 
he believed the veteran had progressive painful right knee 
joint instability secondary to chronic ligamentous injuries 
and post-traumatic progressive osteoarthritis of the knee 
joint.  He wrote that the veteran's left knee and ankle 
remained normal, and this reinforced his contention and 
belief that the veteran's right knee symptoms and changes are 
a direct result of trauma to that leg while the veteran was 
serving in Korea.  He also wrote that progressive right knee 
symptoms "may" in part be attributable to long term abnormal 
posturing of the right knee over the years in attempt to 
reduce his right ankle pain when walking.

In written statements and testimony provided to the 
undersigned at a Travel Board hearing at the RO in July 2008, 
the veteran also referred to a third private physician (Dr. 
W.) who he recalled had told him some time ago that his right 
knee arthritis was likely from some form of injury because 
the veteran's right knee was "knock kneed" rather than the 
usual "bow legs" due to aging.

The Board finds that a clear preponderance of the evidence on 
file is against a claim for service connection for right knee 
disability as attributable to an injury in service, or as 
caused or aggravated by his service-connected right foot 
crush injury.  Although it is certainly possible that all 
service medical records are not on file, including records 
created in the field or at mobile medical units, the service 
medical records still include substantial clinical evaluation 
and discussion of the veteran's service-related right foot 
crush injury.  These records clearly and consistently record 
that it was the veteran's right foot and ankle that was 
pinned between the truck and ground and that they were 
severely swollen but without fracture of any kind.  

There is simply no objective documentation of the veteran's 
entire right leg from the hip to the foot being pinned or 
injured in this accident as has been claimed by the veteran 
during the pendency of this appeal.  The injury occurred in 
March 1953, and the veteran was examined and separated in 
November 1953, and there is a complete absence of any 
evidence revealing an entire right leg crush injury or any 
complaints, findings, treatment or diagnosis for trauma or 
injury to the right knee of any kind.  

In the report of medical history completed by the veteran 
himself at the time of his service separation examination, he 
affirmatively noted lameness and foot trouble, but he 
specifically did not endorse problems with a trick or locked 
knee.  The veteran did not file a claim for service 
connection for knee disability, but did file a claim with 
respect to his foot and ankle, and he was examined only 
several months after service separation in February 1954, and 
this examination reported notably contains no reference to an 
entire right leg or knee injury, and again is limited to the 
right foot and ankle only.  

It is also noteworthy that this examination, performed some 
three months after service separation, and some 11 months 
after the injury itself, found that there were "no objective 
findings to indicate any injury to the right foot and ankle.  
The principal complaints and findings at this time were 
second degree bilaterally equal pes planus with weak foot.  
The veteran was assigned a 10 percent evaluation for the 
residuals of the right foot/ankle crush injury and that 
evaluation remained in effect for many years, and there is 
essentially a 50-year absence of any evidence of chronicity 
of symptomotology for the right knee at any time during and 
for multiple decades following service separation.  The 
veteran did not initiate a claim with respect to his right 
knee until 2003, 50 years after he was separated from 
service.

The only clinical examination on file which include a 
comprehensive review of the claims folder with current X-ray 
studies and physical examination was that conducted on a fee-
basis in March 2004.  The examining physician specifically 
noted a completely negative orthopedic history for right knee 
trauma in any record on file.  No right knee injury or 
symptoms was noted at any time during service or for decades 
thereafter.  X-ray studies at the time revealed an 18-degree 
valgus deformity but no evidence of acute fracture or 
dislocation.  It was this physician's opinion that, "within a 
reasonable degree of medical probability," that the veteran's 
current right knee problems were secondary to the aging 
process and unrelated to a service-connected crush injury of 
his right foot.  It was also this doctor's opinion that the 
veteran's right knee arthritis was a stand alone entity and 
unrelated by causation or aggravation to his service-
connected right foot crush injury residuals.  Again, those 
residuals were noted at VA examination conducted three months 
after service as to be essentially unidentifiable.

The written statement provided by Dr. E. in January 2006 
certainly does not reflect a review of the objective clinical 
history on file.  It does reflect that the veteran told this 
physician that he sustained a crush-type trauma "to the right 
lower leg extremity..."  This doctor wrote that the veteran's 
left knee and ankle were normal, but it is clear from the 
evidence on file that the veteran's left knee, although 
significantly less affected by arthritis than the right, is 
shown to have osteophytes projecting from the intercondylar 
eminence and small osteophytes projecting from the posterior 
aspect of the patella and extensive calcification of the 
popliteal artery as documented in December 2000 VA X-ray 
studies on file.  This physician also reported that the 
veteran's "progressive" right knee symptoms "may" in part be 
attributable to long-term abnormal posturing in an attempt to 
produce right ankle pain when walking.  This is certainly not 
a definitive opinion in that his use of the term "may" simply 
reflects a possibility, and certainly does not reflect any 
degree of probability in terms of causal connection.  
Moreover, in 1954 the veteran's residual of foot and ankle 
crush injury was found to be unidentifiable with an assigned 
VA 10 percent evaluation reflective of minimal symptoms and 
there remains an absence of competent objective medical 
evidence which shows or suggests any degree of impairment of 
the veteran's gait for some five decades following service 
separation.  Again, this opinion is based entirely on the 
veteran's own reported history of an entire right leg crush 
injury, which is certainly not supported in the objective 
medical evidence from service.  To the extent that this 
opinion is based upon the veteran's own report of an entire 
right leg crush injury, the foundation for the clinical 
opinions provided is without a foundation in fact.

Similarly, the treatment records of Dr. F. in October 2004 
also do not reflect that this physician had access to or 
review of the veteran's objective clinical record.  The fact 
that this physician felt that the veteran's right knee 
lateral compartment degenerative arthritis was "consistent 
with" a tibial plateau fracture was reportedly based on "the 
history the patient has previously given me."  Notably, this 
physician did not actually identify or diagnose from X-ray 
study or otherwise that there had ever been a right knee 
tibial plateau fracture, and the only diagnosis in the record 
was right knee degenerative arthritis.  Finally, the 
veteran's reported recollection of a conversation with a 
physician from some years ago does not have the same 
evidentiary value as a written clinical opinion provided from 
such physician.  Indeed, there is no record on file from a 
Dr. W.  A veteran's reported recollection of a conversation 
with a physician years earlier is not a substitute for a 
formal physical examination report from that physician.

The Board has considered the provisions of 38 U.S.C.A. 
§ 1154(b) as applied to this pending appeal.  The veteran has 
reported that this motor vehicle accident was causally 
related to the vehicle being driven through an area in 
receipt of hostile fire, so the right foot and ankle crush 
injury may indeed have been incurred in combat with the 
enemy.  However, that statute is primarily aimed at resolving 
cases where there are no contemporaneous service medical 
records discussing injuries incurred in the field in combat 
conditions.  In this case, there are very clear and detailed 
service medical records discussing and evaluating the 
veteran's injuries in this motor vehicle accident, and these 
records distinctly document an injury to the right foot and 
ankle, and not to the knee or the entire right leg.  There is 
not in this case "satisfactory lay or other evidence of 
service incurrence or aggravation" of a right knee injury as 
alleged by the veteran.  The service medical records on file 
and the VA examination within months of service separation 
clearly and convincingly rebut any inference of a right knee 
injury sustained in combat conditions in 1953.

In summary, the veteran clearly sustained a right foot and 
ankle injury during service which was treated effectively 
during service and appears to have resolved to a great degree 
by the time of VA orthopedic examination in February 1954.  
Examination of both the right foot and ankle resulted in "no 
objective findings to indicate any injury to the right foot 
or ankle."  A preponderance of the competent objective 
medical evidence on file shows that there was no right knee 
injury or trauma at any time during service, and does not 
show that the veteran's right foot and ankle were injured 
sufficiently to result in an identifiable change in body 
mechanics or antalgic gait sufficient to cause or aggravate a 
remote onset of degenerative arthritis of the right knee.


ORDER

Entitlement to service connection for right knee disability 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


